In re: Reuben D. Anderson applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 218 So.2d 677.
The application is denied. The result reached in this case is correct.
SUMMERS, Justice, is of the opinion the writ should be granted. The decision of the Court of Appeal makes no finding of fact to support its decision.
BARHAM, J., is of the opinion that there is an error of law as noted in the concurring opinion and no finding of fact by the majority to support the judgment on any other theory of law.